Order, Supreme Court, New York County (Bruce Allen, J.), entered on or about December 23, 1998, which denied petitioner contractor’s application to annul respondent City Department of Housing Preservation and Development’s determination revoking petitioner’s prequalified status for general contractor work with respondent’s Maintenance Division, unanimously affirmed, without costs.
Respondent’s determination is supported by ample evidence of petitioner’s substandard workmanship and improper behavior by its employees. Petitioner’s due process claims are unpreserved (see, Matter of Dowling v Holland, 245 AD2d 167, 170), and in any event without merit (compare, NY City Charter § 324 [b] [procedures for appealing revocation of prequalified status to the agency head or Office of Administrative Trials and Hearings], with § 335 [procedures for evidentiary hearing on debarment]; see, Smith Elec. Contrs. v Fire Dept., 176 AD2d 149; Romano Enters, v New York City Dept. of Transp., 254 AD2d 233). Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.